DOMENGEAUX, Judge,
concurring.
I agree with this reversal and remand only because I have no other choice. I do not agree that C.C. Article 919 is unconstitutional as so declared in Brown (see my concurring opinion in Succession of Layssard, 412 So.2d 135 (La.App.1982)) and further I do not agree with Clivens on rehearing which applied Brown retroactively to January 1, 1975.
I reluctantly agree however with the majority opinion herein that the realities of the current Louisiana Supreme Court jurisprudence causes us to reach the same conclusion with respect to C.C. 1493 as has been mandated with respect to C.C. 919.